                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
REX D. WINTER,                            )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      Civil Action No. 21-cv-826 (TSC)
                                          )
PNC FINANCIAL SERVICES GROUP,             )
INC.,                                     )
                                          )
             Defendant.                   )
                                          )

                              MEMORANDUM OPINION

       Pro se Plaintiff Rex D. Winter filed this action in District of Columbia Superior

Court naming PNC Financial Services Group, Incorporated as the defendant. Compl.

ECF No. 1-1. Winter alleged that PNC violated District of Columbia law and the

Americans with Disabilities Act by refusing to release or transfer his funds

electronically and requiring that he withdraw funds in person during the height of the

Covid pandemic. PNC removed the action to this court.

       Along with his Complaint, Winter filed a motion for a temporary restraining

order, but this court denied the motion because Winter, inter alia, failed to establish

that he faced irreparable harm due to PNC’s alleged conduct. ECF No. 2; 4/15/21 Min.

Order. PNC moved to dismiss, ECF No. 6, and this court ordered Winter to respond by

May 7, 2021, warning him that the court might treat the motion, as well as any

arguments raised therein as conceded if he failed to file a timely response. ECF No. 7.

       In his response, which was filed late, Winter stated that he had sued the

corporate entity named in his banking documents but he did not dispute that he had

                                        Page 1 of 2
named the wrong corporate entity. He did not address PNC’s remaining arguments.

ECF No. 9 at 1. Instead, he moved for leave to file an amended complaint, but did not

provide a copy of a proposed amended pleading or explain the nature of any proposed

amendments. See ECF Nos. 9, 16.

       Given Winter’s concession that he sued the wrong entity, and his failure to

respond to PNC’s other arguments, the court will grant PNC’s motion. See Local Civil

Rule 7(b).

       The court will deny Winter’s motion to amend because he did not comply with

Local Civil Rule 7(i), which provides that “[a] motion for leave to file an amended pleading

shall be accompanied by an original of the proposed pleading as amended.” While leave to

amend a complaint should be freely given, Foman v. Davis, 371 U.S. 178, 182 (1962), the court

is unable to assess Winter’s proposed amendments because he has not provided an amended

pleading. Winter is a licensed attorney, Compl. ¶ 132, and he has not explained his failure to

comply with Rule 7(i). Indeed, PNC raised the issue of Winter’s Rule 7 violation in its reply

brief on May 21, 2021, but Winter did not seek leave to remedy this violation. Accordingly, the

court will dismiss this action without prejudice.



Date: July 9, 2021


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge




                                            Page 2 of 2
